VIGIL, Judge (specially concurring). {25} Paredez raises many difficult questions concerning what advice a criminal defense lawyer is required to provide about the immigration consequences of a plea to render effective assistance of counsel as required by the Sixth Amendment. In no uncertain terms, our Supreme court holds: “If a client is a non-citizen, the attorney must advise that client of the specific immigration consequences of pleading guilty, including whether deportation would be virtually certain.” 2004-NMSC-036, ¶ 19, 136 N.M. 533, 101 P.3d 799 (emphasis added). {26} In order to comply with this mandate, two critical questions must be answered: (1) to what degree must a criminal defense attorney practicing in state court become educated and experienced in federal immigration deportation statutes, process, and case law in order to advise what the “specific immigration consequences” will be to the defendant; and (2) to what degree of specificity must counsel advise the defendant with respect to the immigration consequences of pleading guilty. These questions are especially critical to public defenders, who represent most of the criminal defendants appearing in our courts including Defendant in this case. Because New Mexico is a border state, possible immigration consequences are a concern to a substantial portion of their clients. Furthermore, since their clients are indigent, they cannot, by definition, independently hire a separate attorney to advise them of then-own specific immigration concerns. {27} Even if the foregoing questions can be answered, Paredez also seems to suggest that when counsel does not accurately predict the “specific immigration consequences of pleading guilty,” counsel has rendered ineffective assistance. On the one hand, Paredez states that counsel “must” advise her client of “the specific consequences of pleading guilty,” id. ¶ 19, and on the other hand, Paredez recognizes that when advice about those consequences is incorrect, counsel may be deemed to have rendered ineffective assistance of counsel. Id. ¶¶ 15, 17. Is counsel therefore charged with the responsibility of accurately predicting what future course of action the federal government will take in every specific case? It is recognized that immigration consequences can be varied, and can depend on a variety of factors. See, e.g., Thomas Alexander Aleinikoff et al., Immigration and Citizenship, Process and Policy 577-78, 581-85 (5th ed.2003) (pointing out ambiguities and nuances in the laws and indicating some non-citizens are eligible for several forms of relief other than removal). Nevertheless, in ease after case, defendants attempt to withdraw pleas because counsel has inaccurately predicted the immigration consequences. See Greg S. Sarno, Annotation, Ineffective Assistance of Counsel: Misrepresentation, or Failure to Advise, of Immigration Consequences of Guilty Plea-State Cases, 65 A.L.R.4th 719 (1988). {28} Finally, Paredez does not require the court at the plea hearing to inquire of both the defendant and defense counsel on the record what specific advice was given to the defendant about the immigration consequences of the plea. Instead, as in this case, trial courts are faced with after-the-fact recitations by defense counsel and the defendant about the details of their conversations at a subsequent hearing on ineffective assistance of counsel. {29} Deportation is much more than a mere “collateral” consequence of pleading guilty, and often results in much harsher consequences than the actual sentence itself. Paredez recognizes this reality and seeks to guarantee that non-citizens, particularly indigent non-citizens, receive adequate advice from their attorney about the potential and probable immigration consequences of pleading guilty, thus insuring that a guilty plea is knowingly and voluntarily made. However, in seeking to achieve its objective, Paredez raises several difficult questions, some of which I have attempted to set forth. If Paredez was not so specific in setting forth the obligations of counsel, I would conclude that the assistance rendered by Defendant’s counsel in this case was within the range of competence demanded of attorneys in criminal cases, and therefore effective. {30} However, the difficult questions raised by Paredez need not be answered in this case because Paredez not only requires the attorney to advise the non-citizen client of “the specific immigration consequences of pleading guilty,” that advice must also include “whether deportation would be virtually certain.” Id. ¶ 19. Here, Defendant pled guilty to false imprisonment in violation of Section 30-4-3, and battery against a household member in violation of Section 30-3-15. As explained below, these are “aggravated felonies” under federal immigration law, making Defendant’s deportation “virtually certain.” Since Defendant was not advised he was pleading guilty to “aggravated felonies” making his deportation “virtually certain,” Paredez requires that Defendant’s plea be set aside if he can demonstrate the requisite prejudice. {31} Federal law at 8 U.S.C. § 1227(a)(2)(A)(iii) states, “Any alien who is convicted of an aggravated felony at any time after admission is deportable,” and the Attorney General cannot cancel the removal of an alien who has been convicted of “any aggravated felony.” 8 U.S.C. 1229b(a)(3). Thus, the deportation of any non-citizen who commits an “aggravated felony” is “virtually certain.” See United States v. Amador-Leal, 276 F.3d 511, 516 (9th Cir.2002) (stating that removal of non-citizens who commit aggravated felonies is “virtually certain”). An “aggravated felony” is defined in 8 U.S.C. § 1101(a)(43). Subsection (F) of this statute includes within the definition “a crime of violence (as defined in section 16 of Title 18, but not including a purely political offense) for which the term of imprisonment [is] at least one year.” 18 U.S.C. § 16 in turn states: The term “crime of violence” means— (a) an offense that has as an element the use, attempted use, or threatened use of physical force against the person or property of another, or (b) any other offense that is a felony and that, by its nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense. {32} False imprisonment under Section 30-4-3 is a felony, and it “consists of intentionally confining or restraining another person without his consent and with knowledge that he has no lawful authority to do so.” Id. At least one federal court has concluded this offense is a “crime of violence.” See United States v. Zamora, 222 F.3d 756, 764 (10th Cir.2000) (concluding that the crime of false imprisonment under New Mexico law is a “crime of violence” under sentencing guideline worded identically to 18 U.S.C. § 16(a)); see also Dickson v. Ashcroft, 346 F.3d 44, 49-51 (2d Cir.2003) (concluding that when the restraint constituting false imprisonment is accomplished by deception, the offense will either involve the use of force to effectuate the restraint, or by its nature involve a substantial risk that force may be used). {33} Battery against a household member under Section 30-3-15 “consists of the unlawful, intentional touching or application of force to the person of a household member, when done in a rude, insolent or angry manner.” This crime clearly has as an element the use, attempted use, or threatened use of physical force against the person of another, and fits the definition of a “crime of violence” under 18 U.S.C. § 16(a). See Singh v. Gonzales, 432 F.3d 533, 539 (3d Cir.2006) (concluding that Pennsylvania misdemeanor crime of simple assault is a “crime of violence” under 18 U.S.C. § 16(a) because it requires some physical act by the perpetrator intended to cause fear of imminent serious bodily injury in the victim). {34} For the foregoing reasons, I specially concur in the result reached by the majority.